Warren E. Burger: We'll hear arguments next in 73-1994, Vella against Ford Motor Company. Mr. Jaques.
Leonard C. Jaques: Mr. Chief Justice, if it please the Court. In 1962, an intoxicated seaman was going back to his ship in Louisiana. He fell asleep on a railroad track before he got there.
Harry A. Blackmun: Does the record show he was intoxicated Mr. Jaques?
Leonard C. Jaques: Yes, Your Honor. The record shows, in this particular case, I am citing and I am --
Harry A. Blackmun: He got to the railroad track --
Leonard C. Jaques: Got to the a railroad track, couldn’t get to the ship, laid down on railroad track. The train came along, amputated both legs. The question arose, what duty does the shipowner have with regard to payment of maintenance and cure. The Fifth Circuit held, in Myles versus Quinn Menhaden Fisheries Inc. 302 F.2d 146, that the duty of the shipowner did terminate at the time that there was provided for the seaman, a fitting of artificial legs. The Sixth Circuit would hold, in 1975, that there was no duty at all to provide any cure, any maintenance for the seaman. In its holding on the Vella case, the Sixth Circuit had indicated, that one who was afflicted by trauma with a vestibular labyrinthine disorder had actually reached the maximum cure, at the time that the incident occurred. This is borne in the opinion on page 29 of the brief -- of the appendix. And there the court stated, “the record in this case did not permit an inference other than, that plaintiff’s condition was permanent immediately after the accident.” To look at the Sixth Circuit holding, with regard to this case, it would necessarily follow that there could be no manner by which a seaman who had reached that point of maximum medical cure, as was enunciated by this Court in Farrell versus United States, where there had been, in fact a declaration, that there had been a maximum cure rendered for the treatment of the seaman. For indeed if, once that particular declaration is made by a medical authority, according to the Sixth Circuit, relating back, the very onset of the incident which created the injury or the illness would have been in fact incurable. Well, looking on these cases relative to maintenance and cure, the cure aspect, doesn’t mean cure in a medical sense solely, it means care. There a question arises to what extent and this Court has never indicated that where there is treatment to provide a cure of an amelioratory nature, that would not permit a seaman to come within the scope of the doctrine and this court has never addressed itself to that very particular question. I recognize that in Farrell and also in Vaughan versus Atkinson that the majority held that a seaman is not entitled to maintenance and cure payments for a lifetime. What indeed the circuits have interpreted Farrell since it came down in 1949, the Third Circuit and the Fifth Circuit has consistently held and I must point out, that these two circuits, the Third and the Fifth, are quite active Maritime Circuits, much more than the Sixth Circuit. But with regard to the test, I cite the case of Smith versus Dale Hart, Inc, it's 315 F.Supp. 1162, or in 1969 AMC 2400, I cite it for the language. In that case, the Court held that the maximum medical care does not mean to the point where a seamen has the ability to return to work, but to restore a seamen to the status of a functional human being. Now that case is very similar to the case of Vella. An action was brought for the negligence under the Jones Act, in addition to unseaworthiness of the vessel. It was held that there was no unseaworthiness of the vessel, no negligence under the Jones Act. The third count, however, was with regard to maintenance and cure. In that case the seamen suffered from a ruematoyed arthritic condition, degenerative spinal condition. The orthopedic surgeon said, I can operate on him, I can cure him to the point where he can go back to sea, but I can cause him to be alleviated of pain and nothing more. And there the Court held that this would be compensable and this is in line with the cases of Third Circuit such as --
William H. Rehnquist: Mr. Jaques do you think that kind of a question is raised by our -- the question we granted certiorari on? Well, we just granted one of your three questions that you presented in your petition and that was, whether a seaman was entitled to maintenance and cure during the interim between the occurrence of the incident and the time the disease was medically diagnosed and declared incurable?
Leonard C. Jaques: Indeed Your Honor. Indeed, because embodied within that question, as it was framed, would be the question as to when and what time does the seamen -- the scope and duration, under what circumstance does he come within the scope and once he is within the scope or what is the duration? And here in the Sixth Circuit opinion, under a very novel pronouncement, the Sixth Circuit said, there is more than a one step proposition, such as this Court held in the Osceola back in 1898, where a seamen was required to show that he actually sustained injury or became ill in the service of the vessel and at that time, it meant Your Honor, that he must have been actually performing work activities on the vessel. Now, this Court in the Calmar versus Taylor case extended that and put the seamen ashore and where he is in fact injured ashore or sustains injury ashore, that is construed to be in the service of the ship, even though it's on a personal basis. Now this --
William H. Rehnquist: Your man was injured aboard the ship though, where he was doing work wasn't he?
Leonard C. Jaques: Indeed he was, but the Sixth Circuit held that, that wasn't enough, that showing in and off itself is not enough Your Honor. The Sixth Circuit held, just as the shipowner argued that, he must not only show that he was injured while in the service of the vessel and indeed there is no question and they concede that, the shipowner indeed concedes that he was injured, that the jury did find that he was injured while in the service of the vessel. But the Sixth Circuit holds that the seaman has an additional duty. That he must go forward and show that he has that there -- whatever he is afflicted with is curable. This is why, it is indeed important to make a determination as to whether or not this additional step is required in accordance with the law. Take that situation alone; a Seaman who is saddled with responsibility to go forward to get medical authority to indicate that whatever he is afflicted with is curable in this day with the special problems that the Physicians have, it would be very difficult. When I say problem, I am talking about Physicians having problem with regard to malpractice insurance and for a Physician to diagnose someone with a specific type of disability and for the shipowner to require the Physician to indicate that he does in fact have a curable ailment, maybe construed by doctors as a contract to cure him with the inherent; and I don't mean this disparagingly but it would be inherent tendency of medical practitioners to act on a conservative basis, it's doubtful that any seaman could ever get any doctor to make such a declaration.
William H. Rehnquist: Mr. Jacques, as I understand the jury awarded your client maintenance and cure for a period of two years from the time he was discharged from the vessel till a period two years later?
Leonard C. Jaques: That's correct.
William H. Rehnquist: What does maintenance and cure consist of, is it basically room and board?
Leonard C. Jaques: Maintenance means sustenance, cure means care. It has been established by Collective Bargaining Contracts that this is set at a rate of $8 per day, rather unrealistic because it is supposed to be the kind of care and treatment and lodging that he would have received aboard the ship no better and no worse.
William H. Rehnquist: On the assumption that he is disabled and in the hospital during this period?
Leonard C. Jaques: On the assumption that he is disabled -- more than assumption Your Honor, but then indeed, the fact that he is disabled and unfit for sea duty.
Potter Stewart: The actual practice now for an injured or ill seaman go into a public hospital?
Leonard C. Jaques: Yes, Your Honor.
Potter Stewart: An IAH hospital in (Voice Overlap)
Leonard C. Jaques: The (Inaudible) Hospital, the United States Public Health Service Hospital --
Potter Stewart: Public Health Hospital and that's -- is that covered generally by Collective Bargaining Agreements or not?
Leonard C. Jaques: That's covered by statute Your Honor and --
Potter Stewart: And that's where he goes, that's where he gets his maintenance and cure generally, isn't it?
Leonard C. Jaques: He gets maintenance and cure while he is in an --
Potter Stewart: Unless he is not been -- until he becomes an outpatient?
Leonard C. Jaques: That's true. He is not entitled to payments until he is an outpatient, if in fact, he had been interned in the medical facility, often times they are not, often times they are simply treated as outpatients but unfit for duty.
Harry A. Blackmun: Mr. Jaques could I translate this into the facts of your case, your third cause of action, of course, is rather wide open and it's cost for relief, but what would you be satisfied with the per dime up to the time of the rendition of the medical judgment of the inner ear problem?
Leonard C. Jaques: I would be -- well, with regard to maintenance and cure benefits to not -- to my client, I would be satisfied for maintenance and cure payments up to the time where there had been a diagnosis and declaration by a medical authority that the disease was in fact incurable and that --
Harry A. Blackmun: Suppose that it had come within a week of the accident?
Leonard C. Jaques: If that had come within a week of the accident, I must say Your Honor, when I answered this question, I had put it on strictly the hypothetical basis, or predicated on exactly as you phrase it. Now if it happened within one week, I would say that the test would go to what I had set forth in my brief on page 17 which I and I did propose a test to show as follows. A seaman who has contracted by trauma, but I will change that, a seaman who has become ill and the illness or injury is of a permanent nature, while in the service of the vessel, comes within the scope of maintenance and cure benefits and shall continue to be entitled to those benefits until cured or until the disease is diagnosed and declared by medical authority that the maximum degree of improvement of the seaman's health has been reached. Now, that would take care --
Warren E. Burger: When did you reach that in this case according to the Sixth Circuit?
Leonard C. Jaques: Well, the Sixth Circuit said, it was reached when it happened, and that's not keeping within the purpose of the doctrine.
Byron R. White: I mean as soon as that was diagnosed that it was incurable, it always have been incurable. There are no maintenance and cure.
Leonard C. Jaques: That's what Sixth Circuit said. The Sixth Circuit would go back --
Harry A. Blackmun: (Voice Overlap) until that diagnosis was made and it happened a good bit of time afterward?
Leonard C. Jaques: I follow this. I would follow Your Honor what this Court has set forth particularly in the Farrell versus United States case and in that case it says, this court adapted a treaty -- well, the draft convention which really was a treaty in 1939 and that treaty is set forth in the brief in the precise language on page 11. The shipowner shall be liable to defray the expense of medical care and maintenance until the sick or injured seaman has been cured or until the sickness or incapacity has been declared of a permanent character.
William H. Rehnquist: Do you think that Farrell has authority for applying that on the Great Lakes?
Leonard C. Jaques: Absolutely, Your Honor. This Court has never made a dichotomy with regard to maintenance and cure benefits with reference to high seas and the Great Lakes. I concede Your Honor that this particular treaty did not have bearing on Great Lake seaman indeed by its language, it meant only persons on the high seas, but when this --
William J. Brennan, Jr.: You asking for a remand to the trial court to the entry of an amended order of judgment, which is to say you are not satisfied with the verdict you got from the jury?
Leonard C. Jaques: I think that the jury verdict under the proper test and the instructions of the Court was not correct.
William J. Brennan, Jr.: Can you ask us to do that? You didn't appeal jury verdict yourself to the Court of Appeals, did you?
Leonard C. Jaques: I simply indicate here that the question as to the additur of the verdict was not brought before the Court of Appeals, but I submit --
William J. Brennan, Jr.: Well, how can you ask us to do it if you didn't appeal this to the Court of Appeals yourself?
Leonard C. Jaques: Well, I concede Your Honor that this is a circumstance where the Court may under the proper condition be loath to grant that which was not sought?
William J. Brennan, Jr.: I understand it. What you got from the jury was for two years. Was it from June 29, 1968?
Leonard C. Jaques: That's correct Your Honor.
William J. Brennan, Jr.: And you are asking for almost four years from June 29, 1968 to April 27, 1972, is that correct?
Leonard C. Jaques: That's correct, and that's because of the test that the Court has established.
William J. Brennan, Jr.: Well, you see our difficulties or at least my difficulties, I don't see how you can ask us to do that when you didn't appeal, a cross appeal to the Court of Appeals?
Leonard C. Jaques: I realize but the Court in retrospect would recognize that the Sixth Circuit would not lend any credence or even address itself to that proposition, had it been raised in the appellate court below.
Warren E. Burger: That's ordinarily not a reason for not raising it because you will make an advanced evaluation that they won't pay any attention to it which is what I understood you to say?
Leonard C. Jaques: I don't make an advance evaluation and I agree now under the circumstances indeed it is questionable whether or not this Court would grant the relief sought particularly with regard to additur of the verdict related to the maintenance and cure.
William J. Brennan, Jr.: Well, what about the issue of the Attorney's fees?
Leonard C. Jaques: Well, that was raised, the Attorney's fees was raised --
William J. Brennan, Jr.: But, again were they denied by the District Court?
Leonard C. Jaques: That's correct. The trial court denied the Attorney.
William J. Brennan, Jr.: Again you didn't appeal that, did you?
Leonard C. Jaques: I did not appeal that to the Sixth Circuit. The two-step criteria of the Sixth Circuit, and really what the Sixth Circuit is saying, first the seaman must show that he was injured while in the service of the vessel, and then he must show that whatever cure he undertakes that will be the -- that will result into his return to a fit for duty status. This is novel. This is something this Court has never held. With regard to the duration the Sixth Circuit has criticized in the footnote, the Third Circuit relative to what was held in Ward versus the Barge Line where the Sixth -- where the Third Circuit indicated that maintenance and cure would go on as so long as there was some type of mandatory relief. And the question I would pose would be how then can the Sixth Circuit square itself with Farrell in this particular case, because Farrell has indicated that maintenance and cure must be paid until there had been a declaration by medical authority that the disease was incurable and that was not done until the time of the trial. But, Sixth Circuit did not even allow the two years that was granted by the jury. I will reserve time.
Warren E. Burger: Very well Mr. Jaques. Mr. Mundell.
John A. Mundell, Jr.: Mr. Chief Justice, and may it please the Court. In the case of the Bouker No. 2, 241 Fed. 831, the court stated at page 835, the limits of care or cure both as to kind of treatment and time of continuance must always depend on the facts of each particular case. Respondent in this case contends the facts at bar are of special significance in the resolution of the issue now before the Court. And I would ask the court to bear with me momentarily as I recite briefly the facts, because I believe they have a very special significance. The petitioner in this case was an oiler on the S.S. Robert S. McNamara. He claimed that while replacing a deck plate in the lower engine room, he slipped and fell, and bumped his head. There was some doubt as to whether the petitioner reported that action at that time. Thereafter, the petitioner claimed that he suffered from dizziness, headaches, imbalance, and fear of falling, but he continued to perform his regular duties until June 28, 1968. The alleged accident occurred some time, a date unknown to the petitioner in early April, 1968. That means, he was on the ship for a period of almost 19 days doing his regular work. On June 28 the petitioner was discharged from the vessel for failing to obey the orders of a superior officer. When the vessel arrived back at Dearborn following day on June 29, he was paid off and left the vessel. During the course of the preparation of his discharge papers, the Third Assistant Engineer was doing this, the petitioner said and informed the Third Assistant Engineer that he had fallen back in April, 1968 and an accident report was prepared. Petitioner also requested and was issued a master certificate permitting him or a hospital ticket permitting him to go to the United States Public Health Service Hospital where free care is provided for a merchant seaman. Immediately, upon leaving the vessel, the petitioner was examined at respondent's plant hospital. This hospital is staffed by 15 physicians and 89 nurses and headed by Dr. Charles David Litterick (ph). Based upon the information supplied by the petitioner, Dr. Litterick gave a diagnosis of alleged left parietal contusion. In as much as the petitioner denied visual difficulties, nausea, vomiting, dizziness, or headaches in the Romberg test which is the test where you close our eyes, and if you sway back and forth to indicate you have a balance problem, that test was negative and similar test finger-to-finger test with your eyes closed, finger to nose with your eyes closed; again a balance test, these tests were all normal. Dr. Litterick ruled out vestibular damage, but based upon the petitioner's description that there was something electrical in his head, decided that complaint could relate to a tiny nerve branch contusion. This he considered minor and he ordered a cold pack applied to the area where he described his harder electrical sensation and discharged him to enable to work. From that day, June 29, 1968, petitioner went to the US Public Health Service Hospital in Detroit on three occasions, July 9, July 16 and September 30. On each of those occasions, he was declared fit for duty. It is to be noted in the appendix which sets forth these visits to the Public Health Service Hospital, that the petitioner when he went there, if he denied he had sustaining the unconsciousness, he had no headaches, dizziness, or other neural problems and nothing of an objective nature was found. The final day that he was there, final visit --
Harry A. Blackmun: Mr. Mundell, are you arguing that there isn't sufficient evidence in the record here to justify the jury's findings against you?
John A. Mundell, Jr.: Yes sir.
Potter Stewart: What about your argument that there was never anything wrong with him or that whatever he did have wrong with him by way of an illness or injury didn't occur while he was in the service of the ship?
John A. Mundell, Jr.: Both, if the court, please. It was our contention that when the man left the ship, he was fit for duty. Now, the jury in this case, did give the man two years maintenance. There was never a specific finding.
Potter Stewart: Thereby found that he had a physical condition that occurred while he was in the service of the ship, necessarily if the instructions were correct?
John A. Mundell, Jr.: Yes.
Potter Stewart: And found that as a fact?
John A. Mundell, Jr.: Well, that's why if the court please we appealed the maintenance verdict. We felt there was no basis for this jury to grant maintenance and cure to this man.
Byron R. White: Did the Court of Appeals ever passed on this part of your contention?
John A. Mundell, Jr.: Yes, on as to whether or not he actually was fit for duty or not fit for duty?
Byron R. White: (Voice Overlap) it is whether the evidence to support the verdict?
John A. Mundell, Jr.: I think the words of the court were presumably the jury found that the man had sustained an injury in part of ship.
Byron R. White: At least they didn't reverse on the ground you are urging now?
John A. Mundell, Jr.: No.
Byron R. White: And they in effect rejected that ground?
John A. Mundell, Jr.: I would --
Byron R. White: So we've got two courts saying that there was evidence to the Court of Appeals and the trial judge?
John A. Mundell, Jr.: Well --
Byron R. White: Well, he said it in the jury.
John A. Mundell, Jr.: Oh! Yes.
Warren E. Burger: I think we'll resume there at 10 o'clock in the morning.
John A. Mundell, Jr.: Very well Your Honor.